DETAILED ACTION
This Office Action is in response to applicant’s communication filed on 5.4.21. In view of this communication, claims 1-13 are now pending in this application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests “Integrated motor cover with bearing and heat dissipation member”.
The disclosure is objected to because of the following informalities: 
Para 0037 discloses coupling member 30 which should be changed to 300.
Para 0056 discloses “retraining” which should corrected to “restraining”. This error is repeated elsewhere.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryong (KR 20170042396 A).
Regarding Claim 1, Ryong discloses  a motor device [Abstract]comprising: 
a motor housing (Fig 2 below, 10) including a mounting hole (Fig 2, 12); 
a motor cover (Fig 2, 20) mounted on the motor housing, and including a connection hole (Fig 3 below, 22) facing the mounting hole; 
a coupling member (Fig 3, 30) inserted into the mounting hole and the connection hole, and mounted in the mounting hole and the connection hole; and 
a fastening member (Fig 3, 50) coupled to a main housing (Fig 2, 40) through the coupling member.  

    PNG
    media_image1.png
    368
    445
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    608
    581
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ryong in view of Heinze et al (US 5761646A), hereinafter referred to as Heinze.
Regarding Claim 2, Ryong discloses the motor device of claim 1. Ryong further discloses motor cover (Fig 2 above, 20) configured to transfer heat from the motor housing (Fig 2, 10) to the main housing (Fig 2, 40) (they are all connected physically) but does not explicitly disclose the motor cover comprises: a bearing part configured to rotatably support a motor shaft; a heat radiation part disposed outside of the bearing part and a mold cover integrated with the bearing part and the heat radiation part. 
Heinze discloses the motor cover comprises: a bearing part (Heinze, Fig 3 below, 12, 13) configured to rotatably support a motor shaft [Heinze, Col 5, 11]; a heat radiation part (Heinze, Fig 3, 1, 1a) disposed outside of the bearing part (Heinze, Fig 3, 12, 13) and a mold cover (Heinze, Fig 3, 11,10) integrated with the bearing part and the heat radiation part [Heinze, Abstract, Col 4, 24-26]. 

    PNG
    media_image3.png
    528
    758
    media_image3.png
    Greyscale

Regarding Claim 3, Ryong in view of Heinze discloses the motor device of claim 2. Ryong in view of Heinze further discloses the mold cover (Heinze, Fig 3 above, 11,10) is an injection- molded member [Heinze, Abstract, Col 4, 24-26].  
Regarding Claim 4, Ryong in view of Heinze discloses the motor device of claim 2. Ryong in view of Heinze further discloses the bearing part (Heinze, Fig 3 above, 12, 13) and the heat radiation part (Heinze, Fig 3, 1, 1a) are housed in the mold cover (Heinze, Fig 3, 11,10).  
Regarding Claim 5, Ryong in view of Heinze discloses the motor device of claim 2. Ryong in view of Heinze further discloses the mold cover (Heinze, Fig 3 above, 11,10) comprises a plurality 13Docket No. 151124.0060 of cover portions (Heinze, Fig 3, 11,10, 33), and the bearing part (Heinze, Fig 3, 12, 13) and the heat radiation part (Heinze, Fig 3, 1, 1a)are disposed between the plurality of cover portions.  
For claims 2, 3, 4,5  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the motor device of Ryong and modified with the integrally molded bearing part and heat dissipation part of Heinze in order to make complicated parts in an inexpensive manner [Heinze, Col 1 -35-37].
Regarding Claim 6, Ryong in view of Heinze discloses the motor device of claim 2. Ryong in view of Heinze further discloses the bearing part (Heinze, Fig 3 above, 12, 13) and the heat radiation part Heinze, Fig 3, 1, 1a) are each formed of a metallic material [Heinze, Col 4, 49-50, Col 5, 7-12], and wherein the mold cover (Heinze, Fig 3, 11,10) is formed of a plastic material [Heinze, Col 5, 7-12].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the motor device of Ryong and modified with the bearing part and heat dissipation part of metal  and mold material of plastic as taught by Heinze in order to get the heat dissipation properties of metal and make complicated parts in an inexpensive manner using plastic injection molding of [Heinze, Col 1 -35-37].
Regarding Claim 9, Ryong in view of Heinze discloses the motor device of claim 2. Ryong in view of Heinze further discloses the mounting hole (Ryong, Fig 2 above, 12) is located at an edge of the motor housing (Fig 2, 10), and 14Docket No. 151124.0060 wherein the connection hole (Ryong, Fig 3 above, 22) is located at an edge of the mold cover (Ryong,Fig 3, 20).  
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ryong in view of Heinze and Detweiler et al (US 20190090925 A1), hereinafter referred to as Detweiler.
Regarding Claim 10, Ryong in view of Heinze discloses the motor device of claim 9. Ryong in view of Heinze further discloses the coupling member (Fig 3 above, 30) includes a guide body (Fig 4 below, 34) formed in a hollow pipe shape. Ryong does not disclose the guide body includes a cut part disposed at a side surface of the guide body and extending in a longitudinal direction of the guide body.   
Detweiler discloses the guide body (Detweiler, Fig 8 below, 100) includes a cut part (Fig 8, 100c) disposed at a side surface (Fig 8, 100s) of the guide body and extending in a longitudinal direction (Fig 8, AA) of the guide body.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the motor device of Ryong in view of Heinze and modified with guide body having a cut on its side surface as taught by Detweiler so that slit can serve as an expansion zone [Detweiler, Para 0042].

    PNG
    media_image4.png
    668
    603
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    581
    559
    media_image5.png
    Greyscale


Regarding Claim 11, Ryong in view of Heinze and Detweiler discloses the motor device of claim 10. Ryong in view of Heinze and Detweiler further discloses the guide body (Ryong, Fig 4 above, 34) has an outer diameter larger than a diameter of the mounting hole (Fig 2 above, 12) and a diameter of the connection hole (Ryong, Fig 3 above, 22)[Ryong,Para 0017 discloses that guide body outer diameter can be larger than mounting hole diameter in order to be caught]. 
Regarding Claim 12, Ryong in view of Heinze and Detweiler discloses the motor device of claim 11. Ryong in view of Heinze and Detweiler further discloses the fastening member (Ryong, Fig 2 above, 50) comprises: a fastening body (Ryong, Fig 2, 52) fastened to the main housing (Ryong, Fig 2, 40)through the guide body(Ryong, Fig 4 above, 34); and a head member (Ryong, Fig 2, 54) connected to the fastening body, and fixed to the motor housing (Ryong, Fig 2, 10).  
Regarding Claim 13, Ryong in view of Heinze and Detweiler discloses the motor device of claim 10. Ryong in view of Heinze and Detweiler further discloses the connection hole  (Ryong, Fig 3 above, 22) is formed in a long-hole shape [Ryong, Para 0020].
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ryong in view of Heinze and Kondo et al (US5138208A), hereinafter referred to as Kondo.
Regarding Claim 7, Ryong in view of Heinze discloses the motor device of claim 6. Ryong in view of Heinze does not explicitly disclose the heat radiation part comprises: a heat radiation body having a disk shape of which a center is open; a first protrusion protruding from the heat radiation body toward the motor housing, and abutting on the motor housing; and a second protrusion protruding from the heat radiation body toward the main housing, and abutting on the main housing. 
Kondo discloses a heat radiation body (Kondo, Fig 1 below, 34) having a disk shape of which a center is open (center of Fig 1, 34 is open) in Kondo; a first protrusion (Kondo, Fig 1, 34m) protruding from the heat radiation body toward the motor housing((Kondo, Fig 1, 31,15,13), and abutting on the motor housing [Col 3, 22-23] ; and a second protrusion (Kondo, Fig 1, 34h) protruding from the heat radiation body toward the main housing(Kondo, Fig 1, 1), and abutting on the main housing(34h is touching 1 in Fig 1). 

    PNG
    media_image6.png
    556
    751
    media_image6.png
    Greyscale

Regarding Claim 8, Ryong in view of Heinze and Kondo discloses the motor device of claim 7. Ryong in view of Heinze and Kondo further discloses the mold cover (Kondo, Fig 1 above, 31, 31a, 15 ) comprises: a first cover (Fig 1, 31a) disposed between the bearing part (Fig 1, 8) and the heat radiation body (Kondo, Fig 1, 34) so as to integrate the bearing part and the heat radiation body; a second cover (Kondo, Fig 1, 32) configured to cover an outer surface (Kondo, Fig 1, 34o) of the first protrusion (Kondo, Fig 1, 34m); and a third cover (Kondo, Fig 1, 31c) configured to cover an inner surface (Kondo, Fig 1, 34i) of the second protrusion (Kondo, Fig 1, 34h).  
For claims 7 and 8, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the motor device of Ryong in view of Heinze and modified with insert molding features of Kondo in order to dissipate heat from motor as well as have a sound mechanical structure in an inexpensive manner.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2834  

   
/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832